 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       RICKIE E. PROSSER,
 8                           Plaintiff,
                                                       C18-1598 TSZ
 9         v.
                                                       MINUTE ORDER
10     JORDAN BUIS, et al.,
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    The Court SCHEDULES an in-court status conference for Friday,
14
     January 17, 2020, at 9:30 am. If counsel have conflicts on this date, please call the Court
     at (206) 370-8830 to reschedule the conference.
15
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 13th day of January, 2020.

18
                                                      William M. McCool
19                                                    Clerk

20                                                    s/Karen Dews
                                                      Deputy Clerk
21

22

23

     MINUTE ORDER - 1
